

116 HR 4612 IH: Firewall Act
U.S. House of Representatives
2019-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4612IN THE HOUSE OF REPRESENTATIVESOctober 4, 2019Mr. Phillips introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit foreign nationals from making
			 disbursements for communications promoting, supporting, attacking, or
			 opposing the election of a candidate for public office, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Firewall Act. 2.Prohibiting disbursements by foreign nationals for certain communications involving candidates (a)Disbursements describedSection 319(a)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)) is amended—
 (1)by striking or at the end of subparagraph (B); and (2)by striking subparagraph (C) and inserting the following:
					
 (C)an expenditure; (D)an independent expenditure;
 (E)a disbursement for an electioneering communication (within the meaning of section 304(f)(3)); (F)a disbursement for a communication which is placed or promoted for a fee on a website, web application, or digital application that refers to a clearly identified candidate for election for Federal office and is disseminated within 60 days before a general, special or runoff election for the office sought by the candidate or 30 days before a primary or preference election, or a convention or caucus of a political party that has authority to nominate a candidate for the office sought by the candidate; or
 (G)a disbursement for a broadcast, cable or satellite communication, or for a communication which is placed or promoted for a fee on a website, web application, or digital application, that promotes, supports, attacks or opposes the election of a clearly identified candidate for Federal, State, or local office (regardless of whether the communication contains express advocacy or the functional equivalent of express advocacy); or.
 (b)Effective dateThe amendments made by this section shall apply with respect to disbursements made on or after the date of the enactment of this Act.
			